Title: Meeting of the Commissioners of the Sinking Fund, [26 January 1793]
From: Commissioners of the Sinking Fund
To: 



[Philadelphia, January 26, 1793]

At a meeting of the trustees of the sinking fund, on Saturday, the 26th of January, 1793,
Present: The Vice President, the Secretary of State, the Secretary of the Treasury, and the Attorney General.
The Secretary of the Treasury having informed the Board that one hundred and fifty thousand dollars remain unexpended, under the order of the sixteenth day of this instant (January:)
Resolved, That the said one hundred and fifty thousand dollars be applied to the purchase of six per cent. stock and the deferred debt, on the principles of the resolutions of August, 1791; that the agent prefer the one or the other, according as a greater or less rate of interest may be redeemed; and that the purchases be made either at Philadelphia, under the direction of Samuel Meredith, Treasurer of the United States; or at New York, under the direction of the cashier of the Office of Discount and Deposite of the Bank of the United States there.
